Appeal by the defendant from a judgment of the County Court, Suffolk County, (Sherman, J.), rendered July 17, 1990, convicting him of attempted grand larceny in the third degree and resisting arrest, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, the defendant’s contentions with regard to the *604legal sufficiency of the evidence are not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of the facts, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The determination of the trier of the facts should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
There is no merit to the defendant’s contentions with regard to his sentence, which was the minimum term required by law. Bracken, J. P., Lawrence, O’Brien and Santucci, JJ., concur.